Citation Nr: 0606881	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had a verified period of active duty for training 
(ACDUTRA) from October 8, 1964 to March 18, 1965 with the 
U.S. Army Reserve.  He also had periods of other service, 
from October 8, 1964 to September 16, 1970 with the U.S. Army 
Reserve, and from October 10, 1978 to September 30, 1998, 
with the Puerto Rico Air National Guard.  See DD 214; 
November 1998 VA Form 21-526.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 1999 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed bilateral hearing loss and 
any incident of his active military service.

2.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed tinnitus and any incident of 
his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Active 
service includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  See 38 U.S.C.A. § 101 (24) (West 2002).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).

The veteran contends that he suffers from tinnitus and 
hearing loss, which began sometime in 1986 during his service 
with the Puerto Rico Air National Guard.  See November 1998 
VA Form 21-526.  A statement of service was received from the 
Puerto Rico Air National Guard in January 2004, indicating 
that the veteran had active duty tours between 1978 and 1998.  
These tours most likely indicate the veteran's active duty 
for training with the Air National Guard.  

The veteran's service medical records are devoid of 
complaints of, or treatment for, both bilateral hearing loss 
and tinnitus.  Several audiograms were conducted during the 
veteran's service.  None indicated, however, that the veteran 
suffered from hearing loss per VA standards.  See March 1965 
separation examination; August 1978 enlistment examination; 
and periodic examinations conducted in July 1986, October 
1990 and December 1995.  

Post-service records indicate that the veteran first 
exhibited hearing loss per VA standards during a December 
1998 VA compensation and pension (C&P) audio examination.  He 
was also diagnosed with bilateral tinnitus in December 1998.  
See VA C&P ear disease examination report.  No opinion as to 
the etiology of either disability was noted during either VA 
examination.  The veteran also submitted a February 2000 
statement from Dr. Portela, which indicates that the veteran 
presented with severe tinnitus, but did not contain an 
opinion linking either hearing loss or tinnitus to the 
veteran's military service.

The veteran underwent a second VA C&P audio examination in 
April 2004.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
45
LEFT
15
20
20
35
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed with mild to moderate sensorineural 
hearing loss from 3000 Hz to 4000 Hz.  

The veteran also underwent a second VA C&P ear disease 
examination, during which he was diagnosed with tinnitus by 
history, as well as hearing loss by history.  See April 2004 
examination report.  After reviewing the claims file, the VA 
examiner noted that there is no evidence of either tinnitus 
or hearing loss becoming manifest during or after short 
ACDUTRA period, nor any recorded evidence of acoustic trauma 
during a period of ACDUTRA.  

There is no competent medical evidence of record indicating 
that the veteran's current bilateral hearing loss and 
tinnitus disabilities are related to his period of ACDUTRA 
with the Puerto Rico Air National Guard.  Consequently, the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus must be denied.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from a November 1998 claim 
for service connection for bilateral hearing loss and 
tinnitus.  Both issues were remanded in July 2003 in order to 
effect compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development was needed in the form of obtaining verification 
of the veteran's periods of ACDUTRA in the Puerto Rico Air 
National Guard and affording the veteran appropriate VA 
examinations.  The issues were remanded again in September 
2005 for the issuance of a Supplemental Statement of the Case 
(SSOC).  

The veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claims.  See November 2002 
Statement of the Case (SOC); January 2004 RO letter.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA and private treatment records 
have been associated with the claims file.  The VA also 
received a statement of service from the Puerto Rico Air 
National Guard, indicating when the veteran had ACDUTRA 
between 1978 and 1998.  Moreover, the veteran was afforded 
multiple VA examinations in connection with his claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


